      Case 1:19-cv-00001-GTS-ATB Document 100 Filed 07/14/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK

CHRISTINA LEWIS, Individually and On               Case No. 1:19-cv-00001-GTS-ATB
Behalf of All Others Similarly Situated,

               Plaintiff,

               v.

YRC WORLDWIDE INC., JAMES L.
WELCH, JAMIE G. PIERSON, STEPHANIE
D. FISHER, and DARREN D. HAWKINS,

               Defendants.




                      NOTICE OF MOTION FOR FINAL APPROVAL
                      OF PROPOSED CLASS ACTION SETTLEMENT

       PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 23(e) and this

Court’s Order Granting Lead Plaintiffs’ Motion for Preliminary Approval of Class Action

Settlement (ECF No. 98), Lead Plaintiffs Peter Szabo and the City of Warwick Retirement Fund

(“Plaintiffs”), by their undersigned counsel, hereby move this Court, before the Honorable Glenn

T. Suddaby, United States District Judge of the United States District Court for the Norther

District of New York, 100 S. Clinton Street, Syracuse, NY 13261, on August 18, 2021 at 11:00

a.m., for entry of an Order granting final approval of the proposed class action settlement.

     This motion is based on this Notice of Motion, Plaintiffs’ supporting Memorandum of

Law, and the Joint Declaration of Michael J. Wernke and Jeffrey P. Campisi and exhibits

attached thereto, all filed contemporaneously herewith, all pleadings, records, and papers on file

herein, and such further argument and briefing as may be presented at or before any hearing.




                                             1
      Case 1:19-cv-00001-GTS-ATB Document 100 Filed 07/14/21 Page 2 of 4




Plaintiffs will file a proposed final order and judgment with their reply, to account fully for any

requests for exclusions or objections received by the July 21, 2021 deadline.



Dated: July 14, 2021                             Respectfully submitted,

                                                 /s/ Michael J. Wernke      a
                                                 Jeremy A. Lieberman
                                                 Michael J. Wernke
                                                 Veronica V. Montenegro
                                                 POMERANTZ LLP
                                                 600 Third Avenue, 20th Floor
                                                 New York, NY 10016
                                                 Telephone: (212) 661-1100
                                                 Facsimile: (212) 661-8665
                                                 Email: jalieberman@pomlaw.com
                                                       mjwernke@pomlaw.com
                                                        vvmontenegro@pomlaw.com

                                                 Counsel for Peter Szabo and
                                                 Co-Lead Counsel for the Proposed Class


                                                 /s/ Donald R. Hall        a
                                                 Donald R. Hall
                                                 Jeffrey P. Campisi
                                                  (Bar Roll Number: 700753)
                                                 Jason A. Uris
                                                 KAPLAN FOX & KILSHEIMER LLP
                                                 850 Third Avenue, 14th Floor
                                                 New York, NY 10022
                                                 Telephone: (212) 687-1980
                                                 Facsimile: (212) 687-7714
                                                 Email: dhall@kaplanfox.com
                                                         jcampisi@kaplanfox.com
                                                         juris@kaplanfox.com

                                                 Counsel for Lead Plaintiff City of Warwick
                                                 Retirement Board and Co-Lead Counsel for
                                                 the Proposed Class




                                             2
Case 1:19-cv-00001-GTS-ATB Document 100 Filed 07/14/21 Page 3 of 4




                                 Jonathan B. Fellows
                                 George H. Lowe
                                 BOND SCHOENECK & KING, PLLC
                                 One Lincoln Center
                                 Syracuse, NY 13202
                                 Telephone: (315) 218-8000
                                 Facsimile: (315) 218-8100
                                 Email: jfellows@bsk.com
                                        glowe@bsk.com

                                 Local Counsel for Lead Plaintiffs and the
                                 Proposed Class

                                 GLANCY PRONGAY & MURRAY LLP
                                 Lesley Portnoy
                                 1925 Century Park East, Suite 2100
                                 Los Angeles, CA 90067
                                 Telephone: 310-201-9150
                                 Facsimile: 310-201-9160
                                 Email: lportnoy@glancylaw.com


                                 THE ROSEN LAW FIRM, P.A.
                                 Phillip Kim, Esq.
                                 275 Madison Avenue, 34th Floor
                                 New York, New York 10016
                                 Telephone: (212) 686-1060
                                 Fax: (212) 202-3827
                                 Email: pkim@rosenlegal.com

                                 BRONSTEIN, GEWIRTZ
                                 & GROSSMAN, LLC
                                 Peretz Bronstein
                                 60 East 42nd Street, Suite 4600
                                 New York, NY 10165
                                 (212) 697-6484
                                 Email: peretz@bgandg.com




                             3
     Case 1:19-cv-00001-GTS-ATB Document 100 Filed 07/14/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 14, 2021, a true and correct copy of the foregoing document

was served by CM/ECF to the parties registered to the Court’s CM/ECF system.



                                                                  By: /s/ Michael J. Wernke
                                                                      Michael J. Wernke




                                           4
